SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

227
KA 11-00417
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

CARMELO ECHEVARRIA, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (MARY P. DAVISON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (SCOTT MYLES OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Patricia D.
Marks, J.), rendered January 24, 2011. The judgment convicted
defendant, upon a jury verdict, of robbery in the third degree and
grand larceny in the fourth degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of robbery in the third degree (Penal Law §
160.05) and two counts of grand larceny in the fourth degree (§ 155.30
[4], [5]). Viewing the evidence in light of the elements of the
crimes as charged to the jury (see People v Danielson, 9 NY3d 342,
349), we reject defendant’s contention that the verdict is against the
weight of the evidence (see generally People v Bleakley, 69 NY2d 490,
495). Issues of credibility and the weight to be accorded to the
evidence are primarily for the jury’s determination (see People v
Witherspoon, 66 AD3d 1456, 1457, lv denied 13 NY3d 942), and we
perceive no reason to disturb the jury’s resolution of those issues in
this case. Contrary to defendant’s further contention, we conclude
that “there is not a grave risk that an innocent [person] has been
convicted” (People v Henderson, 275 AD2d 948, 948, lv denied 95 NY2d
964 [internal quotation marks omitted]).

     As defendant correctly concedes, by failing to object to the jury
charge, he failed to preserve for our review his contention that
County Court improperly marshaled the evidence when it instructed the
jury on the issue of identification (see People v Savery, 305 AD2d
1071, 1072, lv denied 100 NY2d 598). In any event, that contention is
without merit (see People v Harrison, 19 AD3d 705, 706, lv denied 5
NY3d 828; People v Brazzley, 287 AD2d 463, 464, lv denied 97 NY2d
                            -2-                  227
                                           KA 11-00417

679).




Entered:   March 27, 2015         Frances E. Cafarell
                                  Clerk of the Court